Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 and 7 is/are objected to because of the following informalities:

Regarding claim 1, the claim twice recites “number” where --a number-- would be expected (page 17, line 12 and line 13).

Regarding claim 7, the claim twice recites “number” where --a number-- would be expected (page 18, line 14 and line 15).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim recites the limitation "the directions" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, as best understood, recites a “number of directions in which the first support restricts movement of the grid” and a “number of directions in which the first support restricts movement of the grid”. The recitation of “the directions” in line 1 is unclear as to which, if any, of the directions from claim 1 are being referred to. Examiner recommends removing “the” from “the directions” in claim 2 to overcome the rejection, which has been considered for the purposes of examination.

Regarding claim 3, the claim recites the limitation "the direction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, the claim recites the limitation "the directions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nam (US 2015/0243398 A1).

	Regarding claim 1, Nam discloses an X-ray diagnostic apparatus (200) comprising: an X-ray generator (122) configured to generate X-rays; a grid (310) configured to remove scattered rays from X-rays emitted from the X-ray generator; an X-ray detector (130) configured to detect X-rays that have passed through the grid (310); a first support (333 in fig. 5a) configured to support the grid (310) by pressing the grid (310); and a second support (331 in fig. 5a) configured to support the grid (310) by pressing the grid (310), wherein a number of directions (two; i.e., in fig. 5a, considering 331 and 332 to be at the bottom of 310 and 333, a first direction perpendicular to the grid 310 is out of the page, a second direction is from the bottom to the top, and a third direction is from left to right; 333 restricts movement in the first and second direction) in which the first support (333) restricts movement of the grid (310) is different from a number (three; 331 restricts movement in all three of the directions) of directions in which the second support (331) restricts movement of the grid (310; apparatus, generator, and detector: par. [0089]-[0091], fig. 2B; grid and supports: par. [0094]-[0122], with the particular grid and support configuration shown in fig. 5A, a detailed support shown in fig. 6-7, and mounting of the grid shown in fig. 8A-C).

	Regarding claim 2, as best understood, Nam discloses the apparatus of Claim 1, wherein directions in which movement of the grid is restricted include a first direction perpendicular to the grid, a second direction that is a direction in which the grid is attached and detached (i.e., the grid is attached and detached in all three of the directions, including the second direction), and a third direction orthogonal to the first direction and the second direction (see directions and restrictions identified in the rejection of claim 1 above).

	Regarding claim 3, as best understood, Nam discloses the apparatus of Claim 2, wherein a direction in which the first support restricts movement of the grid is the first direction (see directions and restrictions identified in the rejection of claim 1 above).

	Regarding claim 4, as best understood, Nam discloses the apparatus of Claim 2, wherein directions in which the second support restricts movement of the grid are the first direction, the second direction, and the third direction, or the second direction and the third direction (see directions and restrictions identified in the rejection of claim 1 above).

	Regarding claims 16-17, Examiner refers to the rejections of claims 1-2 above, mutatis mutandis. 

Allowable Subject Matter
Claim(s) 5-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above objections to claims 1 and 7 are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 5, the cited prior art does not expressly disclose or suggest: a first rail and a second rail provided in the grid to be opposed to each other; and a first guide and a second guide provided in the X-ray detector to be opposed to each other and be insertable into the first rail and the second rail, respectively, wherein the second rail has a concave portion, and the second support fits into the concave portion to restrict movement of the grid.
	Nam discloses an X-ray detector, a grid, and supports as described in the rejection of claim 1 above.
	Kobayashi (US 2012/0217395 A1) discloses a first rail (portion of 112) and a second rail (portion of 112) provided in a grid (112) to be opposed to each other; and a first guide (112a) and a second guide (112b) provided in the X-ray detector to be opposed to each other and be insertable into the first rail and the second rail, respectively (par. [0026]-[0033], fig. 1-4).
	While grids and various means for mounting grids were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration emphasized above.
	Accordingly, claim 5 would be allowable.

	Regarding claims 6-15, the claims would be allowable due to their dependence on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884